Citation Nr: 1540904	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1960 to March 1964, including service in Korea and additional Army National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran appealed the denials of the claims in this decision and the matters are now before the Board.  The RO in San Juan, Puerto Rico is the Agency of Original Jurisdiction (AOJ), and in fact, it is the RO that certified the matters on appeal to the Board. 

This case was previously before the Board in February 2015, at which time the Board remanded the matters for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its February 2015 remand orders for the sleep apnea and an acquired psychiatric disorder claims, and that it may, therefore, proceed with a determination of these issues below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   


FINDINGS OF FACT

1.  The Veteran's current sleep apnea was not incurred in military service and it is not otherwise etiologically related to military service.

2.  The Veteran's current acquired psychiatric disorder, to include an unspecified depressive disorder, was not incurred in service and it is not otherwise etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea Disorder

The Veteran contends that his sleep apnea disorder should be service connected.  Initially, the Board notes that a May 2015 VA examination report confirmed the presence of current obstructive sleep apnea for which the Veteran utilizes a continuous positive air pressure (CPAP) machine.  Thus, his current diagnosis for a sleep apnea disorder is not in question.

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current sleep apnea disorder.  Service treatment records from September 1960 to April 1964 are silent as to complaints or treatment for sleep apnea or a sleep disorder.  In fact, in his September 1960 entrance and January 1964 separation reports of medical examination, no sleep disorders were noted.  Furthermore, no such disorder was noted in an April 1961 reenlistment and an April 1964 enlistment report of medical history.  Likewise, in his September 1960 entrance and January 1964 separation reports of medical history, he stated that he did not have frequent or terrifying nightmares or frequent trouble sleeping.  He indicated the same lack of sleep disorder symptoms in an April 1961 reenlistment and an April 1964 enlistment report of medical history.   

Since his separation from service, the record is silent as to complaints of or treatment for any sleep disorder until May 2008.  In that month, the Veteran underwent a private sleep study, which recorded the presence of obstructive sleep apnea that was severe at all stages of oxygen desaturation.  The private doctor recommended that he begin using a bilevel positive airway pressure (BIPAP) machine to treat his symptoms. 

In an August 2009 letter, a private doctor indicated that he has a snoring problem and that he wakes up several times at night looking for air.  The doctor stated that he does not sleep well, and that during the day he shows signs of fatigue and tiredness.  The doctor also indicated that he began presenting these symptoms soon after his active duty, and especially, since he has gained weight due to his back disorder.  She concluded that he presents with a sleep apnea problem and that he needs to use a BIPAP machine to improve his symptoms.  She also opined that his sleep apnea was more probable than not associated to his back disorder, and consequently, is service connected.  The Board notes that the Veteran is not service connected for a back disorder or any other disability, and thus, the Board does not need to address secondary service connection for this claim.  See 38 C.F.R. § 3.310 (2014).  

Following the Board's remand directives in February 2015, VA associated outstanding VA treatment records with the Veteran's claims file.  These records, such as May 2013 and September 2014 VA pulmonary notes, show continuous treatment and symptoms of sleep apnea since May 2008; however, these records do not address the etiology of this disorder, and specifically, they do not relate his current sleep apnea disorder to his military service.  

Following another of the Board's remand directives, VA sent a letter to the Veteran in April 2015 asking him to provide lay statements from individuals with first-hand knowledge of his sleep apnea symptoms in service and since military service.  Moreover, this letter asked him to identify or provide any additional medical evidence which would support his service connection claim.  To date, he has not provided a reply to this letter, and he has not submitted any additional lay statements. 

He was afforded a VA examination in May 2015 during which the examiner reviewed his claims file, performed an in-person examination, and took down his history and self-reported symptoms.  The VA examiner confirmed his obstructive sleep apnea diagnosis and noted that he had a history of snoring and daytime hypersomnolence.  He was noted as using a CPAP machine, with good responses, but he did not require the use of medication or the use of a breathing assistance device.  The examiner noted that this disorder impacted his ability to work by moderately affecting his driving.  The examiner opined that his sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by military service because the claims file is silent as to a diagnosis and therapy for this disorder during active duty service.  Furthermore, she noted that the claims file includes evidence of obstructive sleep apnea only following a sleep study performed in 2008, which showed that that this disorder was severe.  

The Board notes that this examiner was asked to comment as to whether the Veteran's obstructive sleep apnea was caused or aggravated by a service-connected disability, but the examiner did not address this inquiry.  However, given the fact that the Veteran is not currently service connected for any disability, the Board finds that such a comment by this VA examiner is unnecessary to adjudicate the Veteran's service connection claim.  

In light of the aforementioned evidence, the Board finds that the Veteran's current sleep apnea was not incurred in military service and it is not otherwise etiologically related to military service.  While the August 2009 letter from a private doctor indicated that his sleep apnea symptoms began presenting soon after active duty and that it was due to his weight-gain and back problems, the Board notes that this private doctor did not provide a rationale for her conclusions and she did not indicate that she reviewed the Veteran's treatment records.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Of more probative value are the May 2015 VA examiner's opinions and they are the most probative evidence on the issue of etiology of these symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  This examiner concluded that his current obstructive sleep apnea was less likely than not incurrent in or caused by military service.  In fact, his records are silent as to treatment or diagnosis of sleep apnea during service and he indicated in several service treatment records that he did not have sleep disorder-related symptoms.  Moreover, the record is silent as to symptoms of or treatment for sleep apnea until May 2008, over 40 years following separation from service.  Given this large time gap and the May 2015 VA examiner's probative opinion, the Board concludes that his current sleep apnea disorder was not incurred in service and that it is not otherwise etiologically related to his military service.  

Accordingly, as the preponderance of the evidence is against service connection for sleep apnea, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

Next, the Veteran contends that his current acquired psychiatric disorder should be service connected.  

The claims file includes VA and private treatment records in which medical professionals appear to have addressed the Veteran's psychiatric disorder using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-V, as shown by the May 2015 VA examination.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V criteria.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Initially, the Board notes that in a May 2015 VA examination report, a VA examiner diagnosed the Veteran with an unspecified depressive disorder using the DSM-V criteria.  Thus, his current diagnosis of an acquired psychiatric disorder is not in question.

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current acquired psychiatric disorder.  Service treatment records from September 1960 to April 1964 are silent as to complaints or treatment for any acquired psychiatric disorder.  In fact, in his September 1960 entrance and January 1964 separation reports of medical examination, he was not noted as having any such disorder.  Furthermore, no such disorder was noted in an April 1961 reenlistment and an April 1964 enlistment report of medical history.  Likewise, in his September 1960 entrance and January 1964 separation reports of medical history, he indicated that he did not have frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He endorsed a lack of the same psychiatric symptoms in an April 1961 reenlistment and an April 1964 enlistment report of medical history.   

Since his separation from service, the record is silent as to complaints of or treatment for any psychiatric disorders until August 2009.  In that month, he filed the present service connection claim and a letter from a private doctor was associated with his claims file.  This physician indicated that his mood is depressed most of the day, that he has insomnia, and that he shows a marked decrease in interest and pleasure in most activities.  Furthermore, she stated that he has feelings of worthlessness and fatigue or low energy nearly every day.  Significantly, she indicated that these symptoms were caused by the Veteran's back pain and back disorder.  She also indicated that he had an episode of severe back pain which led to a suicide attempt.  She opined that his emotional problems were more probably than not associated to his back disorder, and consequently, are service connected.  The Board notes that the Veteran is not service connected for a back disorder or any other disability, and thus, the Board does not need to address secondary service connection for this claim.  See 38 C.F.R. § 3.310.  

Following the Board's remand directives in February 2015, VA associated outstanding VA treatment records with the Veteran's claims file.  In a September 2009 VA primary care note, a VA doctor inquired about feelings of hopelessness, suicidal thoughts, suicidal plans, and prior suicidal attempts.  The doctor concluded that he did not have any mental health conditions and that his problems resolved years ago.  Likewise, a March 2015 VA preventative medical education note showed that he took a depression screening test, which returned a negative result.  Overall, while these and other VA records discuss his psychiatric treatment and symptoms, they do not address the etiology of this disorder.  Specifically, they do not relate his current acquired psychiatric disorder, to include an unspecified depressive disorder, to his military service. 

Following another of the Board's remand directives, VA sent a letter to the Veteran in April 2015 requesting that he provide lay statements from individuals with first-hand knowledge of his psychiatric symptoms in service and since military service.  Moreover, this letter asked him to identify or provide any additional medical evidence which would support this service connection claim.  To date, he has not provided a reply to this letter, and he has not submitted any additional lay statements. 

He was afforded a VA examination in May 2015 during which the examiner reviewed his claims file, performed an in-person examination, and took down his history and self-reported symptoms.  The VA examiner, who is a psychiatrist, diagnosed him with an unspecified depressive disorder, and indicated that his lymphoma and decline in health diagnoses were relevant to the understanding or management of this disorder.  The examiner stated that while unspecified depressive disorder was formally diagnosed, its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  She indicated that his symptoms included: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran also endorsed symptoms of memory loss, musculoskeletal pain, nightmares, attempting to asphyxiate his spouse during sleep, sleep apnea, and cancer treatment.  He denied suicidal ideation or plan.  

The VA examiner opined that his unspecified depressive disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that there was no causal relationship between his current mental condition and his military stressors ending in 1964.  Moreover, she concluded that this current mental disorder was indirectly related to his current lymphoma condition if the evidence confirmed that he was exposed to Agent Orange, a herbicide agent, during active duty.  The Board notes that this examiner was asked to comment as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by a service-connected disability.  However, given the fact that the Veteran is not currently service connected for any disability, including the lymphoma condition, the Board finds that a secondary service connection analysis is not required for this claim.  

In light of the aforementioned evidence, the Board finds that the Veteran's current acquired psychiatric disorder, to include an unspecified depressive disorder, was not incurred in service and it is not otherwise etiologically related to his military service.  Specifically, his service treatment records are silent as to complaints of or treatment for a psychiatric disorder.  In fact, he indicated on several occasions that he lacked symptoms of frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Furthermore, the first evidence of any such psychiatric symptoms was not shown until August 2009, over 40 years after separation from service. 

The August 2009 letter from a private doctor, as well as the May 2015 VA examination report, indicated that his acquired psychiatric disorder was not directly related to his time in military service but was secondary to some other disorder.  Specifically, the August 2009 private doctor indicated that his psychiatric symptoms were caused by his back disorder and the May 2015 VA examiner indicated that they were indirectly related to his lymphoma disorder and declining health.  The record does not include any lay or medical evidence relating the psychiatric symptoms to his military service, apart from the Veteran's filing of the present claim.  Given the large time gap between service and evidence of psychiatric symptoms, and the opinions of the August 2009 private doctor and the May 2015 VA examiner attributing his current psychiatric symptoms to non-service-connected disorders, the Board concludes that his current acquired psychiatric disorder was not incurred in service and that it is not otherwise etiologically related to his military service.  

Accordingly, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2009 and November 2013, prior to the adjudications of the sleep apnea and acquired psychiatric disorder claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in May 2015, during which examiners were provided the claims file for review, conducted a physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in February 2015 for additional development, including obtaining outstanding VA treatment records, affording the Veteran an opportunity to submit lay and medical evidence, scheduling him for VA examinations for his sleep apnea and acquired psychiatric disorder claims, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated all outstanding VA records with his claims file, sent him a letter in April 2015 requesting that he submit any additional lay or medical evidence for the claims on appeal, conducted VA examinations in May 2015, and issued an SSOC in June 2015.  Therefore, the Board finds that there has been substantial compliance with its February 2015 remand directives for the sleep apnea and acquired psychiatric disorder claims, and the Board has properly proceeded with the foregoing decision on these matters.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the sleep apnea and acquired psychiatric disorder claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, is denied. 


REMAND

Unfortunately, the matter of entitlement to service connection for bilateral hearing loss must be remanded due to noncompliance with remand directives articulated by the Board.  See id. (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran seeks service connection for bilateral hearing loss.  A hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  38 C.F.R. § 4.85 outlines guidelines for the conduct of hearing acuity evaluations. 

The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran was afforded VA examinations regarding his claim for bilateral hearing loss in October 2011 and December 2013.  Bilateral hearing loss was found on both examinations.  It was indicated that normal hearing was recorded on a January 1964 separation examination, and negative nexus opinions were provided regarding the cause of the Veteran's hearing loss.  Review of his service treatment records reflects that his January 1964 service separation examination audiometry pure tone thresholds, in decibels, were:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15 (30)
10 (20)
10 (20)
X
10 (15)
X
LEFT
0 (15)
5 (15)
10 (20)
X
5 (10)
X

Pure tone thresholds indicated by an "X" indicate unavailable results.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 induction audiogram and service treatment records are usually assumed to reflect ASA standards.  The Board has converted the results above to ISO units, which are shown in the parentheses above.  

In the February 2015 remand, the Board concluded that the October 2011 and December 2013 VA examiners erred in finding that the Veteran had normal hearing on separation.  As reflected above, there is evidence the Veteran had abnormal hearing in the right ear at 500 Hz at separation, which shows a 30 dB reading once the result is converted to ISO units.  Accordingly, the Board remanded the matter for an addendum opinion from the December 2013 VA examiner in light of the facts as presented in that remand.  The remand directives specifically asked the examiner to comment as to the significance of the elevated right ear hearing loss at 500 Hz in the Veteran's January 1964 service separation examination report.  

In May 2015, the same examiner who conducted the December 2013 examination noted a review of the Veteran's claims file, including his audiometric results from service.  However, this examiner erroneously considered the Veteran's January 1964 service separation examination audiometry report using the ASA units, and failed to convert them into ISO units.  Based on ASA unit readings, the examiner again concluded that his January 1964 separation audio test showed normal hearing at all tested frequencies in both ears.  Furthermore, the examiner stated that a 15 dB threshold at 500 Hz on the separation audio test in the right ear is considered within normal limits and clinically normal for speech/communication purposes, and that a 15 dB threshold is not a hearing loss threshold.

However, once converted to ISO units, the Veteran's January 1964 separation audiometry results show that he had abnormal hearing in his right ear, and borderline abnormal hearing in both ears.  See id.  Specifically, he had a 30 dB threshold at 500 Hz and 20 dB thresholds at 1000 Hz and 2000 Hz in the right ear, and a 20 dB threshold at 2000 Hz in the left ear.  Given that the May 2015 VA examiner did not convert the ASA units of this separation report to ISO units, the Veteran's claims file should be remanded for a clarifying opinion in light of the facts as presented in this remand.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)). 

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the claim remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the bilateral hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the May 2015 VA examination report regarding the claim of service connection for bilateral hearing loss.  The Veteran's claims life, including this Remand, should be provided to the examiner for review prior to completion of the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing is related to or had its onset in service or developed within one year from his discharge from active military service.  The examiner is asked to comment specifically as to the significance of the elevated right ear hearing loss at 500 Hz in the right ear on the Veteran's January 1964 service separation examination report.  The examiner should convert this report from ASA units to ISO units (as noted in the above table in parentheses) and utilize ISO units in forming the requested opinions.  

In offering these opinions, the examiner should acknowledge and discuss the Veteran's competent reports of hearing loss since his separation from service.  The examiner should provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


